Case 13-50530-CSS   Doc 772-21   Filed 08/21/20   Page 1 of 4




Exhibit 130
                            Case 13-50530-CSS              Doc 772-21       Filed 08/21/20        Page 2 of 4

           Allied Holdings, Inc.                                                                   September 2009
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

               General     Information
               Total investment amount          $164.0MM
           Type of security                     Common     equity   ($107.8MM);    first lien   debt ($43.0MM);
                                                second    lien debt ($13.2MM)
               Percent    owned                 71.3% of common equity (as-converted); 55.6% first lien              debt
                                                66.7% second lien debt
           Date     of initial investment       May 3, 2006
           Board information                    YAAF appointed four of the five directors on the board,
                                                consisting of three YAAF representatives and the CEO
               Transaction   Information
               Pre-Petition Notes               $81.6MM for pre-petition senior unsecured notes (converted                  into

                                                equity)
           Rig Financing                        $12.6MM of convertible equipment financing (converted                into

                                                equity)
           First Lien Debt Purchase          $43.0MM for First Lien Debt
               Second     Lien Debt Purchase $26.4MM of Second Lien Debt (50% converted into equity)
           Company industry                     Automotive      Logistics
           Portfolio Information
               Funds                            Yucaipa American Alliance Fund I, LP
               Status                           Unrealized
               Carrying value                   $164.0MM
               Valuation rationale              Market    analysis
               Distributions to date            None
               Team:                            Ira Tochner, Derex Walker, Stephanie Bond

               Company     Description
                Headquartered     in Decatur,    Georgia,     Allied   (“Allied”   or the “Company”) is the            largest
            transporter      of new vehicles in North America.The Company primarily offers short-haul
            delivery services for the North American auto industry, providing transportation services from
           the manufacturing plant to the railhead or dealership or from the railhead to the dealership.
               Allied  transported approximately 6.0 million vehicles in 2008 and has a North American
               footprint consisting of 80 terminals, over 3,600 rigs and 38 maintenance garages. Allied has
                approximately 4,400 employees, of which over 3,500 are represented by the International
               Brotherhood   of Teamsters (the “IBT”).      Short-haul delivery services account for
               approximately 97% of Allied’s revenue. The balance of Allied’s revenue is generated from
                     services, including carrier management and brokerage services, vehicle inspections,
               support
           title storage, marshalling and rail yard management, and computerized vehicle tracking.
               Allied’s    customer base is highly concentrated and dependent on the Detroit 3. Allied’s top
           five customers account for 88%         of sales, and the Detroit 3 account for 66%. GM and Ford are
               Allied’s two largest customers, accounting for 34% and 19%             of revenue,    respectively.




Confidential                                                                                                     YUCAIPA593243
                                    Case 13-50530-CSS             Doc 772-21      Filed 08/21/20     Page 3 of 4

           Allied Holdings, Inc.                                                                      September 2009
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

               Transaction                 History
               The        filed Chapter 11 on July 31, 2005 and emerged from bankruptcy on May 29, 2007
                        Company
           pursuant  to a joint plan of reorganization sponsored by YAAF and the IBT. Our initial investment
           was made in Allied’s pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150
           million in pre-petition senior unsecured notes for $81.6 million. We later financed the Company’s
               purchase of used rigs from a now defunct competitor and funded a portion                     of the   Cash-Out
                Contribution (defined below).

           Under the plan of reorganization, we converted our total investment                         of $94.4 million    into
           67.0% of the reorganized equity by:
                       1.    Converting our position in the senior unsecured notes into 47.7% of                   reorganized
                                 equity;

                                 Converting our share      of the Rig Financing into 18.3% of the reorganized equity;   and

                     3.       Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who
                              opted for cash in lieu of equity under the plan of reorganization at a rate equal to $0.25
                              on the dollar, providing an additional 1.0% of the reorganized equity (“Cash-Out
                                 Contribution’)
               Since making      initial investment, we have continued to look for ways to strengthen Allied’s
                                           our

               balance sheet. In early 2008, we bought $40 million of the $50 million in outstanding second lien
               term loans and subsequently converted $20 million of the acquired debt into convertible preferred
                stock. We continue to hold the remaining $20 million in acquired debt, which bears interest at
               L+750 bps. In August 2009, we were successful in purchasing a majority of the Company’s first
           lien debt at a substantial discount to face.Specifically, we purchased $145 million (face) in first
           lien loans for a cash price of approximately $43 million or $0.30 on the dollar. This purchase
           makes us the majority and requisite lender for purposes of any amendments or consents to the

               Company’s           first
                                lien credit facility. Our ownership of the first lien debt is not subject to any of the
               customary restrictions  or limitations normally associated with a sponsor’s acquisition of its bank
               debt.

               Pursuant to the transactions described above, we are now in the unique position of controlling

               every tranche of the Company’s capital structure. In addition to holding 55.6% of    first lien the
               debt,        we    also hold   66.7% of the second lien debt as well as 71.3% of the fully-diluted equity. Asa
                consequence,               we believe that the Company now has the strongest balance sheet in the car haul
            industry and that it is in a unique position to capitalize on the financial distress of its competitors,
           many of which are family owned and suffer from liquidity and leverage issues. This                 is
                                                                                                         particularly
           true given that the OEMs                   are
                                              increasingly seeking to shift their business to suppliers that are
               financially           stable.

               Investment              Thesis

           Our                   in Allied is premised on the Company's leadership position in the auto
                            investment
               transport market.   Allied is the largest carrier with more than 3,600 rigs and a North American
               footprint of 80 terminals. It has historically transported approximately 6.0 million vehicles
                annually and has a longstanding relationship with each of the major foreign and domestic
               OEMs.




Confidential                                                                                                       YUCAIPA593244
                                  Case 13-50530-CSS                      Doc 772-21                  Filed 08/21/20                Page 4 of 4

           Allied Holdings, Inc.                                                                                                      September 2009
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

               Our      belief
                            with additional investment
                                  is that                                               in
                                                          its fleet, Allied can strengthen its position in
           the marketplace and  substantially increase productivity. Allied is funding this investment
           with concessions obtained from its customers and labor. The Company obtained over $30
           million in annual pricing concessions from its customers in connection with its                                                           emergence
           from bankruptcy.    The Company also renegotiated the terms of its collective                                                             bargaining
               agreement             with the IBT while in                     Chapter         11.     Under this new collective                     bargaining
               agreement,          the   Company     is realizing $35             million in annual cost                   savings.

               Valuation             Rationale

           We       hold
                      the investment in Allied at cost based on a market comp analysis. The analysis
           reflects the adjusted budget for 2009 along with forecast updates based on Global Insights’

           industry forecasts, recent Company developments, and expectations of a gradual return to pre-
           2009 pricing, margin and market share. Given the nature of the business, we are assuming a
                                                            — 5.5x and a NTM
            forward-looking EBITDA multiple range of 4.5x                     multiple of 8.0x 9.0x.
                                                                                              —


               Year-to-Date Financial                    Summary
           Allied continues to be challenged by the downturn in automotive sales. For the year-to-date
           period ending August 31, Allied’s unit volume was 17.9% below plan and 38.1% below prior
           year.  Revenue was $287.8 million versus plan of $373.8 million and prior year revenue of
                             EBITDA for the period was $9.7 million versus plan of $23.8 million and
               $522.6 million.
           prior year of $31.8 million. The volume shortfall versus plan has been compounded by lower
               revenue per       vehicle ($113.2 versus $120.7 plan).
           As           a consequence of the downturn in automotive sales, the Company has been in breach of
           the          financial covenants under            its
                                                      credit facility (which is now controlled by us) since August
           2008.


               (S   in thousands)                                      August 2009 YTD                                           Variance of Actual to
                                                        Actual                  Plan                 Prior Year              Prior Year            Plan

                Revenue                                  $287,848               $373,818                $522,568                ($234,720)
                Operating     Income                       (25,061)               (11,926)                (14,116)                (10,945}               (13,135)

                EBITDA                                       9,680                 23,792                  31,773                 (22,093}               (14,112)
                    %   of Revenue                            3.4%                   6.4%                     6.1%

               Capital Expenditures                          3,305                     3,796               41,624                 (38,319)                  (491)

                Outstanding      at 8/31/2009
                Cash”)                                     $17,127
               Total     Debt?                             266,377

               Based   on unaudited internal financial results.
           (1)       EBITDA includes add back for restructuring charges and fresh start accounting          adjustments.
           (2)       Excludes restricted cash and other time deposits.
           (3)       Includes $26 million of unreimbursed letters of credit.


               Recent events include agreements with customers on multi-year contracts and price
                stabilization (including increases in some cases). The resulting forecast from these events

               yields a revised           full-year planned EBITDA               of approximately $18.0                        million.




Confidential                                                                                                                                        YUCAIPA593245
